DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 2/22/2022. Claims 1-6, 8, 10, 11, 13, 15 & 17-25 are pending in this application. Claims 7, 9, 12, 14 & 16 are canceled. Claims 17-25 are withdrawn. 
	Claims 1-6, 8, 10, 11, 13 & 15 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1,
-line 7: delete “wire” and insert --wires--, which are prior claimed,
		-line 7: delete “pad” and insert --pads--, which are prior claimed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

3.	Claims 1-4, 6, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. (US 2011/024888) in view of Uzoh (US 2015/0340327). 
	Re claim 1, Pagaila teaches, Fig. 8, [0040, 0044, 0054, 0059], an integrated device package comprising: 
-a package substrate (122); 
-an integrated device die (0054) having active electronic circuitry (analog or digital circuits), the integrated device die (212) having a first side (214) and a second side opposite the first side, the first side (214) comprising bond pads electrically connected to the package substrate by way of bonding wires (220), the integrated device die (212) disposed over the package substrate (122) such that the second side faces the package substrate (212), the bonding wire (220) extending from the bond pad at the first side of the integrated device die (212) to the package substrate (122); 
-a redistribution layer (RDL) stack (219) disposed on the first side of the integrated device die (212); and 
-a passive electronic device (234 including passive devices) assembly mounted and electrically connected to the RDL stack (219), the passive electronic device (234) assembly disposed over the integrated device die (212).

    PNG
    media_image1.png
    289
    748
    media_image1.png
    Greyscale

Pagaila teaches die with contact pads and bonding wires (Fig. 2a), but does not explicitly teaches the first side comprising bond pads; and the RDL stack comprising an insulating layer and a conductive redistribution layer. 
Uzoh teaches contact pads at top surface of die [0076] & the RDL 902 may likewise include interconnect lines (not shown) insulated from each other by the RDL 902's dielectric (not shown) [0059]. 
As taught by Uzoh, one of ordinary skill in the art would utilize the above teaching and incorporate into Pagaila to obtain bond pads and RDL stack as claimed, because they are recognized as essential features within a semiconductor die and semiconductor package & adds in facilitating interconnections within the package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Uzoh in combination Pagaila due to above reason. 
Re claims 2-4, Pagaila teaches the passive electrode device (234) assembly comprises one or more passive electronic devices mounted to the RDL stack (219) (Fig. 8); the one or more passive electronic devices comprises one or more of a capacitor, an inductor, and a resistor; and the one or more passive devices comprises a capacitor [0059]. 
Re claims 6 & 8, Pagaila teaches the passive electronic device assembly comprises an interposed (172) mounted to the RDL stack (145) and one or more passive electronic devices (178) mounted to the RDL stack; and further comprising an active device die (active devices) mounted to the interposer (Fig. 5, [0050]). 
Re claim 13, Pagaila teaches the passive electronic device (234) assembly is disposed over the integrated device die (212) so as to lie within a lateral footprint of the integrated device die (Fig. 8).  
4.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as modified by Uzoh as applied to claims 1-2 above, and further in view of Roeper et al. (US 2007/0096249).
The teachings of Pagaila/Uzoh have been discussed above. 
Re claim 5, Pagaila/Uzoh does not teach the one or more passive electronic devices are mounted to the RDL stack by a way of a conductive adhesive. 
Roeper teaches “passive components or assemblies may be mounted and/or electrically contact-connected on the respective RDL/RDLs by bonding, adhesive bonding, welding and/or soldering, the electrical contact-connection being realized, inter alia, by means of bumps (e.g., elastomer bumps), electrically conductive adhesive-bonding, welding and solder connections and also wire bridges” [0013]. 
As taught by Roeper, one of ordinary skill in the art would utilize conductive adhesive to mount one or more passive electronic devices to RDL stack, because adhesive is widely used in bonding to provide a thin and stable semiconductor package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Roeper in combination Pagaila/Uzoh due to above reason.  
Re claim 15, in combination cited above, Uzoh teaches the second side of the integrated device die (2902) is mounted to the package substrate (202A) by a way of an adhesive (502) (Fig. 29), and Roeper teaches a molding compound (5) disposed over the integrated device die and the passive electronic device assembly (Fig. 2, abstract, [0033]).  
5.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila as modified by Uzoh as applied to claim 1 above, and further in view of Matsuki (US 2011/0156248).
The teachings of Pagaila/Uzoh have been discussed above. 
Re claims 10 & 11, in combination cited above, Uzoh teaches RDL includes interconnection lines insulated from each other [0059] & Pagaila teaches the passive electric device assembly electrically connected to the RDL stack (FIG. 8), but Pagaila/Uzoh does not explicitly teach the RDL stack comprises a first insulating repassivation layer disposed over the die and a conductive redistribution layer (RDL) disposed in gaps in the first insulating repassivation layer; and a second insulating repassivation layer disposed over the conductive RDL layer and an underbump metallization (UBM) layer disposed in gaps of the second insulating repassivation layer, the passive electronic device assembly electrically connected to the UBM layer. 
Matsuki teaches the RDL stack comprises a first insulating repassivation layer (131) disposed over the die (consider substrate 120) and a conductive redistribution layer (RDL) (140c) disposed in gaps (via 135) in the first insulating repassivation layer (131); and a second insulating repassivation layer (132) disposed over the conductive RDL layer and an underbump metallization (UBM) layer (150) disposed in gaps of the second insulating repassivation layer (132) (Fig. 1A, abstract, [0016, 0018]). 
As taught by Matsuki, one of ordinary skill in the art would utilize the above teaching to obtain RDL stack including first & second insulating repassivation layers, a conductive 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Matsuki in combination Pagaila/Uzoh due to above reason. 
Response to Arguments
6.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/10/22